UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 18-2220

            CORAL HARBOR REHABILITATION AND NURSING CENTER,

                                                    Petitioner
                                           v.

                     NATIONAL LABOR RELATIONS BOARD,

                                                    Respondent



                                     No. 18-2619

                     NATIONAL LABOR RELATIONS BOARD,

                                                    Petitioner
                                           v.

            CORAL HARBOR REHABILITATION AND NURSING CENTER,

                                                    Respondent


                            (NLRB-1 No. 22-CA-167738)

Present:      McKEE, PORTER and ROTH, Circuit Judges

              1. Letter Motion by Intervenor-Respondent at No. 18-2220, 1199 SEIU
                 United Healthcare Workers East, to Correct the Court’s Opinion
                 Entered on December 26, 2019.
                                                     Respectfully,
                                                     Clerk/slc

_________________________________ORDER________________________________
The foregoing Motion is Granted.

The opinion is to be amended as follows:
       Counsel for Intervenor, 1199 SEIU United Healthcare Workers East (“the Union”)
Jessica E. Harris, Esq., should be added.

      Page 12 delete NLRB v. Vista Nursing, and replace with NLRB v. New Vista
Nursing.

                                                    By the Court,

                                                    s/ Theodore A. McKee
                                                    Circuit Judge

Dated:       January 6, 2020
SLC/cc:      Counsel of Record